 



Exhibit 10.3

AUCTION ADMINISTRATION AGREEMENT

     THIS AUCTION ADMINISTRATION AGREEMENT, dated as of December 22, 2004 (the
“Agreement”) among LEHMAN BROTHERS INC., as auction administrator (the “Auction
Administrator”), INDYMAC RESIDENTIAL ASSET-BACKED TRUST, SERIES 2004-LH1, as
issuer (the “Issuer”) and DEUTSCHE BANK NATIONAL TRUST COMPANY, as indenture
trustee (the “Indenture Trustee”) and as auction paying agent (the “Auction
Paying Agent”), and not in its individual capacity.

W I T N E S S E T H

     WHEREAS, the Issuer and the Indenture Trustee, contemporaneously herewith
are entering into the Indenture (the “Indenture”), dated as of December 22,
2004, pursuant to which the IndyMac Residential Asset-Backed Notes,
Series 2004-LH1 (the “Class A Notes”) will be issued;

     WHEREAS, the Surety Provider contemporaneously is issuing the Note Policy
for the benefit of the Class A Noteholders;

     WHEREAS, the Auction Administrator, acting solely as an intermediary agent
for the Class A Noteholders, has been directed by the Issuer (in accordance with
the Indenture) to execute and deliver this Agreement; and

     WHEREAS, the parties hereto desire to enter into this Agreement, pursuant
to the Indenture, to provide for the Auction Administrator to (i) conduct the
Auction of the Class A Notes eight Business Days before the Mandatory Auction
Payment Date and (ii) on the Mandatory Auction Payment Date, distribute to the
related Class A Noteholders the proceeds of the Auction, subject to a maximum
payment of the Par Price.

     NOW, THEREFORE, the parties hereto agree as follows:

     SECTION 1. Defined Terms.

     For purposes of this Agreement, unless the context clearly requires
otherwise, all capitalized terms which are used but not otherwise defined herein
shall have the respective meanings assigned to such terms in the Sale and
Servicing Agreement or the Indenture, as applicable. All other capitalized terms
used herein shall have the meanings specified herein.

     Auction: The mandatory auction of the Class A Notes pursuant to this
Agreement.

     Auction Paying Agent: The Indenture Trustee in its capacity as auction
paying agent pursuant to this Agreement.

     Auction Price: The price at which the Class A Notes are re-sold to Bidders.

     Auction Proceeds: The portion of the proceeds of the Auction allocable to
the Class A Notes.

 



--------------------------------------------------------------------------------



 



     Auction Proceeds Account: The account established pursuant to Section 5.11
of the Sale and Servicing Agreement.

     Auction Rate: The sum of LIBOR and a spread equal to the winning spread bid
in a successful Auction.

     Business Day: As defined in the Sale and Servicing Agreement.

     Bid Date: The fourth Business Day prior to the Mandatory Auction Payment
Date.

     Bidders: Third-party investors, which may include the Auction
Administrator, the Surety Provider, the Indenture Trustee or any of their
affiliates. Such third-party investors may, with the consent of the Surety
Provider, also include IndyMac Bancorp, Inc. and any of its affiliates.

     Class A Note Rate: As defined in the Sale and Servicing Agreement.

     Class A Note Principal Balance: As defined in the Sale and Servicing
Agreement.

     Class A Noteholders: As defined in the Sale and Servicing Agreement.

     Closing Date: December 22, 2004.

     Deposit Date: The date three Business Days prior to the Mandatory Auction
Payment Date.

     Depository: As defined in the Sale and Servicing Agreement.

     Fail Rate: The sum of LIBOR and 0.90%.

     Mandatory Auction Payment Date: The Payment Date in November 2006.

     Moody’s: Moody’s Investors Service, Inc., or any successor thereto.

     Par: The outstanding Class A Note Principal Balance after giving effect to
the payment of principal to be made on the Mandatory Auction Payment Date.

     Par Price: The price equal to 100%.

     Rapid Amortization Event: As defined in the Sale and Servicing Agreement.

     Sale and Servicing Agreement: The Sale and Servicing Agreement, dated as of
December 1, 2004, among IndyMac Bank, F.S.B, as seller and servicer, IndyMac
ABS, Inc., as depositor, IndyMac Residential Asset-Backed Trust,
Series 2004-LH1, as the trust and Deutsche Bank National Trust Company, as
indenture trustee.

     Standard & Poor’s or S&P: Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc., or any successor thereto.

2



--------------------------------------------------------------------------------



 



     Surety Provider: Ambac Assurance Corporation, a stock insurance company
organized and created under the laws of the State of Wisconsin, or any successor
thereto.

     Tie Bids: Two or more bids of equal spread.

     SECTION 2. Auction Procedures.

     So long as no Rapid Amortization Event has occurred and that the Class A
Notes are rated AAA and Aaa by S&P and Moody’s, respectively (which shall be
communicated in writing by the Indenture Trustee, with respect to the Rapid
Amortization Event, and the Rating Agencies, with respect to the ratings, to the
Auction Administrator):

     (a) By 10:30 AM New York time on the eighth Business Day preceding the
Mandatory Auction Payment Date, the Auction Administrator will deliver a notice
(telephonically and by facsimile transmission) to the Issuer, the Indenture
Trustee, the Auction Paying Agent and the Surety Provider that it will solicit
bids from Bidders. The Auction Administrator will solicit bids from the Bidders,
for the purchase of the Class A Notes and will request that the Bidders convey
such bids to the Auction Administrator, by 1:00 PM New York time on the Bid
Date. The Auction Administrator will instruct the Bidders that (i) the bids must
be submitted on an unconditional basis, (ii) the bids should be submitted as a
spread bid of Par to LIBOR, and (iii) the price to be paid in connection with a
winning bid must be deposited into the Auction Proceeds Account not later than
12:00 PM New York time on the Deposit Date. The Auction Administrator will
request from each Bidder, instructions for transfer, on the Mandatory Auction
Payment Date to the Bidder (or its designee) of the Class A Notes on which such
Bidder is bidding if such Bidder is the winning Bidder.

     (b) As soon as practicable after 1:00 PM New York time on the Bid Date, the
Auction Administrator will assemble the bids for the Class A Notes in ascending
order based on the bids received by the Auction Administrator from the Bidders
by 1:00 PM New York time.

     If the market-clearing spread bid is a spread bid less than or equal to the
Fail Rate, the Auction will be deemed to have succeeded and the Class A Notes
will be sold to the winning Bidder at the Auction Price, which shall equal the
Par Price. If the market-clearing bid is a spread bid greater than the Fail Rate
or if no bids for the Class A Notes or for only a portion of the Class A Notes
are received by 1:00 PM New York time on the Bid Date, the Auction will be
deemed to have failed, the Class A Notes will not be re-sold to Bidder, the
Class A Note Rate will be reset to the Fail Rate, subject to the Maximum Note
Rate, and the Class A Noteholders shall retain the Class A Notes.

     In the event that on the Bid Date, Tie Bids are determined to be the lowest
spread bids for an aggregate amount greater than the Class A Note Principal
Balance of the Class A Notes, then the Bidders of the Tie Bids will each take a
pro rata share in such Class A Notes (based on the aggregate Class A Note
Principal Balance for which each such Bidder submitted a bid).

     All determinations made by the Auction Administrator pursuant to this
Section 2(b) shall be completed no later than 3:00 PM New York time on the Bid
Date.

3



--------------------------------------------------------------------------------



 



     In all events, however, the Indenture Trustee shall issue the Class A Notes
only in the minimum denomination, or multiples in excess thereof, authorized by
the Indenture. The Indenture Trustee shall assign the Class A Notes a Class A
Note Rate as determined pursuant to this Section 2(b) for their remaining life
for each Payment Date after the Mandatory Auction Payment Date, as provided to
it by the Auction Administrator.

     (c) In the event that at any time during the eight day period prior to the
Mandatory Auction Payment Date the Auction Administrator is notified in writing
that a Rapid Amortization Event has occurred or the Class A Notes are no longer
rated AAA and Aaa by S&P and Moody’s respectively, the Auction will terminate,
the Bidders will not be required to take any Class A Notes and the Class A
Noteholders shall retain their Class A Notes.

     In such event, the Auction Administrator shall have no further
responsibility with respect to the auction of such Class A Notes.

     (d) By 3:00 PM New York time on the Bid Date, the Auction Administrator
will notify the winning Bidder with respect to the auctioned Class A Notes that
(i) its bid was the lowest spread bid and shall give it wiring instructions for
payment of the auction price for such Class A Notes into the Auction Proceeds
Account, (ii) unless such purchase price is received by 12:00 PM New York time
on the Deposit Date, such Bidder’s bid will be rejected and the bid of the
spread Bidder(s) with the next lowest spread bid shall be accepted in accordance
with clause (f) below and (iii) such acceptance of the next lowest spread bid of
the next Bidder shall not constitute a waiver of any rights or remedies of the
Auction Administrator against the winning Bidder for any losses, damages or
liabilities that arise out of, result from or are based upon such winning
Bidder’s failure to deliver the purchase price by 12:00 PM New York time on the
Deposit Date.

     (e) By 3:30 PM New York time on the Bid Date, the Auction Administrator
shall notify the Transferor, the Surety Provider, the Auction Paying Agent and
the Indenture Trustee of (i) the market-clearing spread bid, (ii) the Auction
Price and (iii) the rate at which the Class A Note Rate should be reset, if
applicable.

     (f) If a winning Bidder for the Class A Notes fails to wire the purchase
price for such Class A Notes so it is received by the Auction Administrator by
12:00 PM New York time on the Deposit Date, the Auction Administrator will
notify such Bidder as soon as practicable after 12:00 PM New York time that its
bid has been rejected and will notify the Bidder with the next lowest spread bid
for the Class A Notes, with a copy to the Surety Provider, that its bid has been
accepted and shall give it wiring instructions for payment of the purchase price
for the Class A Notes into the Auction Proceeds Account by 2:00 PM New York time
on the following Business Day. If no other bids are available to be accepted or
if the Bidder with the next lowest spread bid fails to deposit the purchase
price by 2:00PM New York time on the Business Day following the Deposit Date,
pursuant to the preceding sentence, then the Auction will be deemed to have
failed with respect to the Class A Notes in accordance with Section 2(b) hereof.
If either event occurs, the Auction Administrator shall immediately notify the
Auction Paying Agent and the Surety Provider. In the event a winning Bidder
fails to wire the purchase price in accordance with Section 2(d) hereof, the
Auction Administrator shall have the right to pursue all available remedies
against such Bidder.

4



--------------------------------------------------------------------------------



 



     (g) On the Mandatory Auction Payment Date, the Auction Paying Agent will
(subject to the surrender of the Class A Note by the Holder thereof to the
Indenture Trustee pursuant to Section 5 hereof if the Class A Note is not then
held in book-entry form) distribute to the Class A Noteholders an amount (to be
withdrawn from the Auction Proceeds Account) equal to the Auction Proceeds,
subject to a maximum payment of the applicable Par for such Class A Notes. Such
amounts will be distributed to the Holders of such Class A Notes as a payment
for the sale of such Class A Notes in the same manner by which such Class A
Noteholders would ordinarily receive payments pursuant to the Sale and Servicing
Agreement. If a Class A Noteholder fails to surrender a Class A Note not held in
book-entry form by the close of business on the Mandatory Auction Payment Date
in accordance with Section 5, the Indenture Trustee shall deem such Class A Note
cancelled. The Holder of Class A Note deemed cancelled shall receive the
distribution described above only upon the surrender of such Class A Note to the
Indenture Trustee, without any accrued interest thereon from the Mandatory
Auction Payment Date.

     (h) No Class A Noteholder or any party hereto will be responsible for the
payment of any fees of, or costs incurred by, the Auction Administrator in
connection with the Auction.

     SECTION 3. Establishment of Accounts.

     The Auction Paying Agent shall cause to be established and maintained an
account for the purpose of receiving and holding any Auction Proceeds pursuant
to Section 5.11 of the Sale and Servicing Agreement. Amounts in the Auction
Proceeds Account shall remain uninvested.

     SECTION 4. Notice of Auction.

     On the Payment Date in the month prior to the Mandatory Auction Payment
Date, the Indenture Trustee shall give written notice by letter to the Holder of
each Class A Note, with a copy to the Auction Administrator, the Transferor and
the Surety Provider, specifying (i) that the Class A Notes shall be auctioned in
accordance with this Agreement on the fourth Business Day prior to the Mandatory
Auction Payment Date and that the Auction Proceeds shall (upon its receipt
thereof in accordance with Section 2 of this Agreement) be payable to the
Holders on the Mandatory Auction Payment Date, (ii) the Mandatory Auction
Payment Date, (iii) the method of calculating the Par Price payable to such
Holder as stated in Section 2 of this Agreement and (iv) if such Class A Note is
not then held in book-entry form, that such Class A Note must be surrendered to
the Indenture Trustee for registration of transfer to the winning Bidder.

     SECTION 5. Transfer of Class A Notes.

     Not later than 3:00 PM New York time on the Mandatory Auction Payment Date,
the Auction Paying Agent shall (subject to the Auction Paying Agent’s receipt of
the purchase price for the Class A Note from the winning Bidder pursuant to
Section 2 hereof) instruct each such Class A Noteholder to instruct the
applicable Depository in writing, with a copy to the Indenture Trustee, the
Auction Administrator and the Surety Provider or its designee, to transfer the
beneficial ownership interest in each Class A Note subject to the Auction to the
winning Bidder. If such Class A Note is not then held in book-entry form, the
Holder of such Class A Note shall surrender such Class A Note to the Indenture
Trustee for registration of transfer on the Mandatory Auction Payment Date to
the winning Bidder no later than the close of business on

5



--------------------------------------------------------------------------------



 



the Mandatory Auction Payment Date. If the Holder of any Class A Note not held
in book-entry form fails to transfer or surrender such Class A Note to the
Indenture Trustee for registration of transfer on the Mandatory Auction Payment
Date, the Indenture Trustee shall notify the Transferor, the Auction Paying
Agent, the Auction Administrator and the Surety Provider of such failure and
deem such Class A Note cancelled and issue, authenticate and deliver a new
Class A Note to the winning Bidder. All transfers of Class A Notes shall comply
with the transfer requirements in Article 2 of the Indenture.

     SECTION 6. Duties and Responsibilities of the Auction Administrator.

     (a) The Auction Administrator undertakes to perform its duties hereunder
and only such duties as are expressly set forth herein, and no implied covenants
or obligations shall be read into this Agreement against the Auction
Administrator.

     (b) In the absence of bad faith, gross negligence or willful misconduct on
its part, or failure to comply with any of its express obligations hereunder,
the Auction Administrator, whether acting directly or through agents or
attorneys as provided in Section 7(d), shall not be liable for any action taken,
suffered, or omitted or for any error of judgment made by it in the performance
of its duties hereunder. In no event shall the Auction Administrator be liable
for indirect, punitive, special or consequential damage or loss.

     SECTION 7. Rights of the Indenture Trustee and Auction Paying Agent.

     (a) The Indenture Trustee may rely upon conclusively, and shall be
protected in acting or refraining from acting upon, any written instruction,
notice, request, direction, consent, report, certificate, form or bond
certificate or other instrument, paper or other document both (i) authorized
hereby and (ii) reasonably believed by it to be genuine and to have been signed
by the proper person. The Indenture Trustee shall not be liable for acting, or
refraining from acting in good faith upon any such communication authorized
hereby (including, but not limited to, any communication made by telephone or
other communication acceptable to the parties), which the Indenture Trustee
believes in good faith to have been given by the particular party or parties.

     (b) The Indenture Trustee may consult with counsel of its choice (provided
such selection is made with reasonable care) and the advice of such counsel
shall be full and complete authorization and protection in respect of any action
taken, suffered or omitted by it hereunder in good faith and in reliance
thereon.

     (c) The Indenture Trustee shall not be required to advance, expend or risk
its own funds or otherwise incur or become exposed to financial liability in the
performance of its duties hereunder.

     (d) The Indenture Trustee may perform its duties and exercise its rights
hereunder either directly or by or through agents, attorneys, custodians or
nominees appointed with due care but shall not thereby be released from any of
its responsibilities hereunder subject to clause (b) above.

     (e) In no event shall the Indenture Trustee be liable for any acts or
omissions of the Auction Administrator or the Surety Provider. The Indenture
Trustee shall have no

6



--------------------------------------------------------------------------------



 



responsibility or liability for the failure by the Auction Administrator to
cooperate in the solicitation of bids or for the adequacy or sufficiency of any
bids solicited by the Auction Administrator or information provided by the
Auction Administrator or the Surety Provider.

     (f) The Auction Administrator agrees to indemnify the Indenture Trustee
(and its directors, officers and employees) and hold it (and such directors,
officers and employees) harmless from and against any loss, liability, damage,
cost and expense of any nature incurred by the Indenture Trustee arising out of
or in connection with this Agreement or with the administration of its duties
hereunder, including but not limited to attorney’s fees and expenses, as well as
other costs and expenses of defending or preparing to defend against any claim
of liability unless and except to the extent such loss, liability, damage, cost
and expense shall be caused by the Indenture Trustee’s gross negligence, bad
faith, willful misconduct or failure to comply with any of its express
obligations hereunder. The foregoing indemnification and agreement to hold
harmless shall survive the termination of this Agreement and the earlier
resignation or removal of the Indenture Trustee.

     (g) All privileges, rights and immunities given to the Indenture Trustee in
the Indenture are hereby extended to and applicable to the Indenture Trustee in
its obligations hereunder.

     (h) All references to the Indenture Trustee in this Section 7 shall also be
deemed to refer to the Indenture Trustee in its capacity as Auction Paying
Agent.

     SECTION 8. Miscellaneous.

     (a) This Agreement shall remain in effect until the Class A Notes are
purchased on the Mandatory Auction Payment Date and all proceeds thereof have
been disbursed, in the event of a successful auction, or, upon compliance by the
parties hereto of all applicable auction procedures set forth hereunder, in the
event of a failed Auction.

     (b) The rights and duties of the parties to this Agreement shall cease upon
termination of this Agreement, provided that rights under Section 7 shall
survive termination.

     (c) Except for communications authorized to be by telephone pursuant to
this Agreement (which telephonic communications are to be made to the telephone
number(s) listed below), all notices, requests and other communications to any
party hereunder shall be in writing (for purposes of this Agreement, telecopy
shall be deemed to be in writing) and shall be given to such party, addressed to
it, at its address or telecopy number for purposes of this Agreement, set forth
below:

     
If to the Indenture Trustee:
  Deutsche Bank National Trust Company

  1761 E. St. Andrew Place

  Santa Ana, California 92705
 
   

  Attention: Trust Administration—IN04L2

  Telephone No.: (714) 247-6000

  Facsimile No.: (714) 247-6329

7



--------------------------------------------------------------------------------



 



     
If to the Auction
  Lehman Brothers Inc.
Administrator:
  745 Seventh Avenue

  New York, New York 10019
 
   

  Attention: Vikas Sarna

  Telephone No.: (212) 526-7454

  Facsimile No.: (646) 758-2141
 
   

  with a copy to:
 
   

  Attention: Randal Johnson

  Telephone No.: (212) 526-0198

  Facsimile No.: (646) 758-2598
 
   
If to the Surety Provider:
  Ambac Assurance Corporation

  One State Street Plaza, 19th Floor

  New York, New York 10004
 
   

  Attention: Risk Management, Consumer Asset-Backed

  Securities, IndyMac Residential

  Asset-Backed Trust 2004-LH1

  Telephone No.: (212) 668-0340

  Facsimile No.: (212) 509-9190
 
   
If to the Issuer:
  IndyMac Residential Asset-Backed Trust,

  Series 2004 LH1

  c/o Wilmington Trust Company

  Rodney Square North, 1100 North Market Street

  Wilmington, Delaware 19890-0001
 
   

  Attention: Corporate Trust Administration

  Telephone No.: (302) 651-1000

  Facsimile No.: (302) 636-4140

     or such other address, telecopier number as such party may hereafter
specify for such purpose by notice to the other parties. Each such notice,
request or communication shall be effective (a) if given by telecopy, when such
telecopy is transmitted to the telecopier number specified herein, receipt
confirmed, or (b) if given by any other means, when delivered at the address
specified herein.

     (d) This Agreement contains the entire agreement between the parties hereto
relating to the subject matter hereof, and there are no other representations,
endorsements, promises, agreements or understandings, oral, written or inferred,
between the parties hereto relating to the subject matter hereof.

     (e) This Agreement shall not be deemed or construed to be modified,
amended, rescinded, canceled or waived, in whole or in part, except by written
instrument signed by a duly

8



--------------------------------------------------------------------------------



 



authorized representative of the parties hereto. The failure of any party hereto
to exercise any right or remedy hereunder in the event of a breach hereof by the
other party shall not constitute a waiver of any such right or remedy with
respect to any subsequent breach.

     (f) If any clause, provision or section hereof shall be ruled invalid or
unenforceable by any court of competent jurisdiction, the invalidity or
unenforceability of such clause, provision or section shall not affect any of
the remaining clauses, provisions or sections hereof.

     (g) This Agreement may be executed in several counterparts, each of which
shall be an original and all of which shall constitute but one and the same
instrument. This Agreement shall take effect immediately upon the execution and
delivery hereof.

     (h) This Agreement shall be governed by and construed in accordance with
the domestic laws of the State of New York.

     (i) It is expressly understood and agreed by the parties that (a) this
Agreement is executed and delivered by Wilmington Trust Company, not
individually or personally, but solely as Owner Trustee, in the exercise of the
powers and authority conferred and vested in it, pursuant to the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose for binding only the Issuer, (c) nothing
herein contained shall be construed as creating any liability on Wilmington
Trust Company, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (d) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Agreement or any other related documents.

     (j) It is expressly understood and agreed by the parties hereto that the
Surety Provider shall be an express third-party beneficiary of this Agreement.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the date first above written.

              DEUTSCHE BANK NATIONAL TRUST COMPANY, as Indenture Trustee and the
Auction Paying Agent, and not in its individual capacity
 
       
 
       

  By:   /s/ Brent Hoyler

       

      Name: Brent Hoyler
Title: Associate
 
       
 
            LEHMAN BROTHERS INC., as Auction Administrator for the Holders of
the Class A Notes
 
       
 
       

  By:   /s/ Tom O’Hara

       

      Name: Tom O’Hara
Title: Senior Vice President
 
       
 
            INDYMAC RESIDENTIAL ASSET-BACKED TRUST, SERIES
2004-LH1
 
       
 
            By: WILMINGTON TRUST COMPANY, not in its
individual capacity, but solely as Owner
Trustee
 
       
 
       

  By:   /s/ Janel R. Havrilla

       

      Name: Janel R. Havrilla Title: Financial Services Officer

10